ON SUGGESTION OF ERROR.
Appellants suggests that the order entered in this cause is inconsistent with the language and findings of the opinion. It is urged that since we reversed the allowance by the trial court of solicitors' fees, the cause at least to this extent should have been reversed.
Appellant's brief was concerned chiefly with the merits of the case. Solicitors' fees were not mentioned nor discussed, *Page 666 
and upon the main issue raised by the appellant the chancellor's finding was affirmed. However, the fact remains that the order entered here merely affirms the cause on direct appeal. Consistency with the language and purpose of the opinion requires that the order be corrected so as to affirm the cause upon the merits, but reverse same upon the allowance of solicitors' fees, and remand for hearing solely upon the issue of actual damages to the appellee Young, arising out of denial of possession of the property involved.
So ordered.